DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 1/7/2022 have been fully considered but they are not persuasive because applicant argues, “the Office improperly cited to "paths" being signal paths on schematic circuit diagrams. In contrast, the claims all recite features of physical layout on an IC die. Figures 3A-C, 4A-C, and 6-9 all depict diagrams of the physical layout of transistors, conductive traces forming input and output paths, and associated circuits such as phase shifts, combiners, and the like”.
[AltContent: textbox (1st transistor)][AltContent: textbox (2nd transistor)]
    PNG
    media_image1.png
    1000
    943
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    440
    639
    media_image2.png
    Greyscale

Fig. 3 of o Camarchia et al. (left) micrograph of the Doherty PA MMIC fabricated with the TriQuint foundry process, vs. the sketch of Fig. 3B (right) of the application.

First of all the drawings (3-4 & 6-9 of the application) claimed by the applicant as physical layout of transistors and conductive traces are nothing but block diagrams of circuit components (as boxes) with arbitrary lengths and bends of lines as connectors. Albeit Figs 1-2 represent device layout and packages but those are prior arts. 

However, even if for arguments sake one considers 340B and 345B of Fig. 3B of the application as input and output path respectively as mentioned in §0067 of the specification, how would one then separate the same reference designators being identified as “the phase shift 340A-C and/or the phase shift 345A-C” (§0067). Further it is not clear if 340B includes the whole meander thin line or it is just the rectangular box termed as 340B in Fig. 3B of the application? 
Britannica of Electronic terms defined path in the context of Integrated Circuits (IC) as very thin paths of metal (usually aluminum or copper) directly on the same piece of material as their devices. These small paths act as wires for conductively coupling active and passive components of IC (Britannica, integrated circuit electronics, https://www.britannica.com/technology/integrated-circuit ). 
Therefore, this is well known in the art that any two components on an integrated electronic circuit when needed to be connected conductively, a short conductive path on or inside the substrate is drawn to make the connection. Thus inherently between two electronic components in all the Doherty amplifier circuits referred to by the examiner (as prior arts), there are paths of conductive traces however small or long it deemed be partially extend between the first transistor and the second transistor". 
Inherently the two transistors representing the main and auxiliary amplifier of the Doherty amplifier are spatially separated by a distance as can be seen from Fig. 3 of Camarchia above, hence it is inherent that in any Doherty amplifier “an input or output conductive path connected to the first (main amplifier) or the second (auxiliary amplifier) transistors, or a circuit connected to an input or output path, positioned to at least partially extend (i.e. there is a gap between the main and the auxiliary amplifier transistors and the path is positioned in between them1) between the first transistor and the second transistor”.
However, since the amendment emphasizes on MMIC Doherty amplifier, digressing from the more general approach, examiner finds it appropriate to incorporate an additional prior art, Li et al., (“Design of a Compact GaN MMIC Doherty Power Amplifier and System Level Analysis With X-Parameters for 5G Communications, IEEE TRANSACTIONS ON MICROWAVE THEORY AND TECHNIQUES, VOL. 66, NO. 12, DECEMBER 2018) for further justifying the rejection.
Since the additional prior art was necessitated by the Applicant's amendment. This office action should be considered as a final action.
Finality of the Action
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim (4) upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 is broader to represent “a combiner” while claim 4 further limits claim 5 as “an output combiner”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11-13, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al.
[AltContent: rect][AltContent: rect][AltContent: textbox (Output Path
Output Phase Shift)][AltContent: textbox (Input Path
Input Phase Shift)][AltContent: rect][AltContent: rect][AltContent: textbox (Combiner)][AltContent: rect][AltContent: textbox (2nd transistor)][AltContent: textbox (1st transistor)]
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Fig. 6 of Li et al. Chip micrograph of the fabricated DPA in WIN 0.25-μm GaN technology.

Regarding claims 1, 8, 14, 15 & 20, Li teaches a multiple gallium nitride (GaN) based high electron mobility transistor (HEMT, p. 5676, right col., par. 3, lines 1-2) Doherty amplifier circuit operates at 6 GHz (i.e. above 1 GHz) comprising:
p. 5677, left col., par. 3, lines 23-25);
a first transistor (as indicated in Fig. 6 of Li) acting as a main transistor on the substrate;
a second transistor (as indicated in Fig. 6 of Li) acting as an auxiliary or peaking  transistor on the substrate; and
at least one of an input or output conductive path (as indicated in Fig. 6 of Li) connected to the first (main) or the second (peaking) transistors, or a circuit connected to an input or output path, positioned to at least partially extend between the first transistor and the second transistor (see Fig. 6 of Li above)
Regarding claims 11, the RF amplifier circuit of Li and further teaches that
a first transistor having an associated output path (see Fig. 6 of Li above);
a second transistor having an associated input path (see Fig. 6 of Li above); 
wherein a distance between the first transistor and the second transistor provides for the first path is sufficient to route at least part of the input or output path between the first transistor and the second transistor (see Fig. 6 of Li above).
wherein, per claims 2 & 12, at least part of an input phase shift (as indicated in Fig. 6 of Li) is deposited between the first transistor and the second transistor and per claims 3 & 13, at least part of an output phase shift (as indicated in Fig. 6 of Li) is deposited between the first transistor and the second transistor and per claims 4 & 19 , at least part of an output combiner (as indicated in Fig. 6 of Li) is deposited between the first transistor and the second transistor and per claim 6, the input or output path is deposited on a surface of the substrate, further per claim 7 since the input path incudes 
Further according to claim 9, since the total length of the chip micrograph is 2.49 mm (i.e. 2490 um, see Fig. 6 of Li in the original paper) and the drawing is to scale, it is evident that the approximate distance between the 1st and second transistors is 500 um (substantially 1/5th of the total length). Thus it falls at the lower limit of the required claim range. 
Claims 1, 6-8, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al. (US 2021/0126593, effectively filed on October 29, 2019 before the effective filing date of the invention , i.e. June 18, 2020).

    PNG
    media_image4.png
    558
    1062
    media_image4.png
    Greyscale

Fig. 4 of Roberts annotated by the examiner for ease of reference

Regarding claims 1 & 8, A multiple path (at least two paths) RF (§0015) amplifier circuit, i.e., Doherty power amplifier 400 schematically shown in Fig. 4, and the device layout shown in Figs. 5-9 as the power amplifier 500 comprising:
a substrate (semiconductor substrate 782, §0093 & step 1006 of Fig. 10);
claims 6 and 7, the input or output path (comprising flange 502-bondwire 612-conductive pad 513-conductive pad 515-bondwire 661-conductive path 540 including transistor 540) is deposited on and in the surface of the substrate (782, see Fig. 7) and per claim 15 the first transistor is a gallium nitride (GaN) based high electron mobility transistor (HEMT, §0024) or per claim 18, the first transistor could be a gallium arsenide (GaAs) transistor (§0024) with intended performance.
a second transistor (transistor die 541 in Fig. 5 although not shown in Figs. 6 &7 because 6 & 7 are partial views) on the substrate (on the same semiconductor substrate as 782);
at least one of an input or output conductive path (Figs. 5-9 as the power amplifier 500) connected to the first (main) or the second (peaking) transistors, or a circuit connected to an input or output path, positioned to at least partially extend between the first transistor and the second transistor (Figs. 5-9 as the power amplifier 500).
Claims 1, 10, 15 and 16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US 2020/0014342).
Regarding claims 1 & 8, A multiple path (three paths, in Figs. 1, 12 and 14) RF (§0019) amplifier circuit Doherty power amplifier 100 shown in Fig. 1 or 1200 schematically shown in Fig. 12, comprising:

    PNG
    media_image5.png
    518
    852
    media_image5.png
    Greyscale

Fig. 12 of Jones annotated for ease of reference.
a substrate (each transistor is on a packaging substrate, i.e. semiconductor substrate 310, §0031 Fig. 3);
a first transistor (a main amplifier die 1202) on the substrate (on the same semiconductor substrate) in a first path (from gate lead 1220 to drain lead 1214 of Fig. 12) and per claim 15 the first transistor is a gallium nitride (GaN) based high electron mobility transistor (HEMT, §0072). And per claim 16, the first transistor could also be LDMOS (§0072).
a second transistor (transistor die 1204 in Fig. 12) on the substrate (on the same packaging semiconductor substrate) in a second path (from gate lead 1230 to drain lead 1224 of Fig. 12); and
per claim 10, Jones also teaches a third transistor (1205) and a third path (from gate lead 1240 to drain lead 1234 of Fig. 12) wherein: the third path (1240-1234) is 
a second distance (special distance in the layout of the transistors in Fig. 12) between the third transistor (1205) and the first transistor (1202) and/or the second transistor (1204) provides for the third path (1240-1234).
Claims 1, 6-8, 11, 17 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elmala et al. (“A 90nm CMOS Doherty Power Amplifier with Integrated Hybrid Coupler and Impedance Transformer”, published in the 2007 IEEE Radio Frequency Integrated Circuits Symposium, pp. 423-426).

    PNG
    media_image6.png
    422
    498
    media_image6.png
    Greyscale

Fig. 2 of Elmala et al. CMOS Doherty Amplifier
Regarding claims 1 & 8, A multiple path (two paths, in Figs. 1 and 2) RF (4-5 GHz application hence RF, abstract) Doherty power amplifier shown in Fig. 2, comprising:
a substrate (the whole amplifier circuit is integrated in a 90 nm CMOS process, silicon-germanium SiGe substrate, Hachman, M., “Intel To Produce 90-nm Communications Process”, September 16, 2002, published in Extreme Tech news letter);
a first transistor (cascaded transistor stage carrier amplifier designated by the examiner as T1 in Fig. 2 of Elmala above) on the substrate (90 nm CMOS substrate) in a first path (annotated by the examiner as P1 in Fig. 2 of Elmala) and per claims 6 and 7, the first path (comprising quadrature hybrid-inductor-Lc, first pair of transistors capacitor C0, resistor R0 and impedance transformer) is deposited on and in the surface of the substrate (90 nm CMOS substrate) and per claim 17 the first transistor is a CMOS transistor.
a second transistor (cascaded transistor stage carrier amplifier designated by the examiner as T2 in Fig. 2 of Elmala above) on the substrate (on the same 90 nm CMOS substrate) in a second path (annotated by the examiner as P1 in Fig. 2 of Elmala); and
per claim 11, a first path (starts as a single input path) associated with both the first transistor (T1) and the second transistor (T2), wherein a distance between the first transistor (T1) and the second transistor (T2) provides for the first path (P1) separated from the second path (T2 of the peaking amplifier 1204); 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is how examiner interpreted the “at least partially extend” term. If the applicant meant something else by this term then it is required to explain in the specification and reword the claim.